Citation Nr: 1537969	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  12-24 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for sciatic nerve right (external cutaneous nerve, L1-L4 sensory deficit, right lower extremity), rated as 20 percent disabling effective December 6, 2011 and as 40 percent disabling effective July 18, 2012.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2012; a statement of the case was issued in June 2012; and a substantive appeal was received in September 2012.

The February 2012 rating decision granted an increased rating from 10 percent to 20 percent effective December 6, 2011 (the date of receipt of the claim).  The RO issued a July 2014 rating decision in which it increased the rating from 20 percent to 40 percent effective July 18, 2012.

The Veteran also filed notices of disagreement in regards to the issues of entitlement to service connection for hearing loss and entitlement to an increased rating for a right knee disability.  Statements of the case were issued in April 2012 and February 2014, but the Veteran failed to file timely substantive appeals.  Consequently, these issues are not before the Board.  


FINDINGS OF FACT

1.  Prior to July 18, 2012, the Veteran's sciatic nerve right (external cutaneous nerve, L1-L4 sensory deficit, right lower extremity) was manifested by no more than moderate incomplete paralysis.

2.   Effective July 18, 2012, the Veteran's sciatic nerve right (external cutaneous nerve, L1-L4 sensory deficit, right lower extremity) most nearly approximates a disability picture manifested by no more than moderately severe incomplete paralysis.  There is no showing of severe incomplete paralysis with marked muscular atrophy.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected sciatic nerve right (external cutaneous nerve, L1-L4 sensory deficit, right lower extremity), prior to July 18, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 8620 (2014).
  
2.  The criteria for entitlement to a disability evaluation in excess of 40 percent for the Veteran's service-connected sciatic nerve right (external cutaneous nerve, L1-L4 sensory deficit, right lower extremity), effective July 18, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 8620 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a January 2012 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in February 2012 and April 2014, which are fully adequate.  The examiners reviewed the claims file in conjunction with the examinations and they addressed all the relevant issues and rating criteria.  The duties to notify and to assist have been met.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran's service-connected sciatic nerve right (external cutaneous nerve, L1- L4 sensory deficit, right lower extremity), has been rated by the RO under the provisions of Diagnostic Code 8620.  Under this regulatory provision, a rating of 80 percent is warranted for complete paralysis of the sciatic nerve (the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A rating of 60 percent is warranted for incomplete paralysis of the sciatic nerve that is severe, with marked muscular atrophy.  A rating of 40 percent is warranted for incomplete paralysis of the sciatic nerve that is moderately severe.  A rating of 20 percent is warranted for incomplete paralysis of the sciatic nerve that is moderate.  A rating of 10 percent is warranted for incomplete paralysis of the sciatic nerve that is mild.  

VA outpatient treatment reports reflect that in December 2011, the Veteran reported numbness and tingling in the right leg, along with sharp pain intermittently (VBMS, 1/26/12, p. 21).  He reported having trouble with prolonged standing (p. 22).    

The Veteran underwent a VA examination in February 2012 (VBMS, 1/26/12, pgs. 21-22).  The examiner reviewed the claims file in conjunction with the examination.  Reflex examination was normal in the right knee and right ankle.  Sensory examination was normal in the upper anterior thigh (L2), thigh/knee (L3/4), lower leg/ankle (L4/L5/S1), and right foot/toes (L5).  Straight leg raising test was positive in the right leg.  With regard to radiculopathy, the Veteran experienced moderate constant and intermittent pain in his right lower extremity.  He also experienced moderate numbness and moderate paresthesias and/or dysesthesias.  Radiculopathy was deemed moderate.  Muscle strength testing was normal (5/5 hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, great toe extension).  The examiner noted that there was no muscle atrophy.    

Private records reflect that the Veteran sought treatment with Dr. W.A.T. in July 2012.  He reported occasional pain radiating into his right lower extremity.  He described the pain as throbbing, shooting, cramping, stabbing, and tingling.  He also reported numbness.  At the time he was examined, he reported pain intensity of 8 on the 11 point Likert scale.  He stated that the pain has ranged between 8-10 over the past several weeks.  Sensory examination revealed sensation decreased to light touch in the L4, L5, and S1 nerve root distribution.  In an addendum opinion, Dr. W.A.T. stated that the Veteran's nerve sensory deficit/sciatica was moderate to severe.  He stated that it caused functional limitations with prolonged walking, prolonged sitting, and prolonged standing.  It also caused difficulties lifting.  

The Veteran underwent a VA examination in April 2014.  The examiner reviewed the claims file in conjunction with the examination.  Reflex examination was normal in the right knee and right ankle.  Sensory examination was normal in the upper anterior thigh (L2), thigh/knee (L3/4), and lower leg/ankle (L4/L5/S1).  Sensation was decreased in the right foot/toes (L5).  Straight leg raising test was positive in the right leg.  The Veteran experienced severe intermittent pain in his right lower extremity.  He also experienced severe numbness and severe paresthesias and/or dysesthesias.  Radiculopathy was deemed severe.  Muscle strength testing was normal (5/5 hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, great toe extension).  The examiner noted that there was no muscle atrophy.    

Analysis

Prior to July 18, 2012

The RO granted a 20 percent rating from the date of the claim (December 6, 2011).  It granted a 40 percent rating effective July 18, 2012.  In order to warrant a rating in excess of 20 percent prior to July 18, 2012, the Veteran's disability must be manifested by incomplete paralysis of the sciatic nerve that is moderately severe.

The results of the February 2012 VA examination clearly reflect that the Veteran's symptoms were no more than moderate.  The examiner noted moderate, constant and intermittent pain in his right lower extremity; moderate numbness; and moderate paresthesias and or dysesthesias.  Additionally, the Board notes that the sensory examination was normal and that muscle strength testing was normal.  The examiner specifically opined that the severity of the radiculopathy was moderate.    

The Board finds the opinion of the VA physician to be persuasive evidence.  Indeed, it was based on a review of the record and was offered following a physical evaluation of the Veteran.  Moreover, no other competent evidence of record refutes that opinion or otherwise demonstrates symptoms worse than those reflected in the examiner's report.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 20 percent for sciatic nerve right (external cutaneous nerve, L1-L4 sensory deficit, right lower extremity) prior to July 18, 2012 must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Effective July 18, 2012

The RO granted a 40 percent rating effective July 18, 2012.  In order to warrant a rating in excess of 40 percent, the Veteran's disability must be manifested by incomplete paralysis of the sciatic nerve that is severe, with marked muscular atrophy.  

Private treatment records include an opinion from Dr. W.A.T. that the Veteran's nerve sensory deficit/sciatica was moderate to severe.  He stated that it caused functional limitations with prolonged walking, prolonged sitting, and prolonged standing.  It also caused difficulties lifting.  There was no evidence that the Veteran's disability was manifested by marked muscular atrophy.  

The April 2014 VA examiner noted intermittent pain in the Veteran's right lower extremity, numbness, and paresthesias and or dysesthesias.  The Board recognizes that that these symptoms were described as severe.  However, the Board also notes that the only choices available to the examiner on the Disability Benefits Questionnaire were "none," "mild," "moderate," and "severe."  There was no option for the examiner to choose "moderately severe."  Consequently, though the examiner noted severe radiculopathy, the Board must look to the fact that there was no showing of marked muscular atrophy.  To the contrary, muscle strength testing was normal (5/5 hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, great toe extension).  Moreover, the examiner specifically noted that there was no muscle atrophy.  In the absence of marked muscular atrophy, the Board finds that a preponderance of the evidence weighs against the claim and that the disability picture most nearly approximates the 40 percent rating already established for the period in question.     

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 40 percent for sciatic nerve right (external cutaneous nerve, L1-L4 sensory deficit, right lower extremity) effective July 18, 2012 must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Extraschedular Ratings

Pursuant to 38 C.F.R. § 3.321(b)(1) (2014), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disability as noted above, his symptomatology has consisted of numbness and pain in the lower right extremity. These symptoms are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a rating in excess of 20 percent prior to July 18, 2012, for sciatic nerve right (external cutaneous nerve, L1-L4 sensory deficit, right lower extremity) is denied.

Entitlement to a rating in excess of 40 percent effective to July 18, 2012, for sciatic nerve right (external cutaneous nerve, L1-L4 sensory deficit, right lower extremity) is denied.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


